Spencer, J.
This is an action filed in the district court for Lancaster County by Skag-Way, Inc., doing business as O. P. Skaggs, a corporation, against the county attorney and the sheriff of Lancaster County, Nebraska, to declare Legislative Bill 710-, enacted by the Seventy-third Session of the Legislature of the State of Nebraska, Laws 1963, c. 392, p. 1242, hereinafter referred to as L. B. 710, void and unconstitutional, and to enjoin the defendants from enforcing its provisions against the plaintiff. Fifteen retail merchants were permitted to intervene in support of L. B. 710.
The trial court, on March 25, 1964, held L. B. 710 to be unconstitutional and void. Defendants and the interveners perfected this appeal.
Essentially, two questions are involved: First, is L. B. 710 a valid enactment; and second, if portions of L. B. 710 are found to be invalid, are such portions sever-able from the remainder of the act, thus leaving that valid remainder in force?
Both questions have heretofore been decided by this court. Pending this appeal, and on July 3, 1964, we filed the opinion in Terry Carpenter, Inc. v. Wood, 177 Neb. 515, 129 N. W. 2d 475, holding L. B. 710 to be null, void, and unconstitutional, and specifically holding that the invalid portions of the act were so interwoven with the rest that the doctrine of severability was not applicable. We adhere to that opinion, which is controlling herein.
*292. The judgment of the trial court should be and hereby is affirmed.
Affirmed.
Boslaugh, J., not participating.